PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ and have heard argument of the parties. After hearing argument and upon further consideration of the matter, we have determined that the Court is without jurisdiction. Therefore, the Writ must be and is hereby discharged and the Petition for Writ of Certiorari is dismissed, without prejudice to whatever rights, if any, petitioners may have for tor-tious conspiracy, if any, occurring subsequent to the 1968-69 Jai-Alai season.
It is so ordered.
CARLTON, C. J., and ROBERTS, ADKINS, BOYD and McCAIN, JJ., concur.
ERVIN and DEKLE, JJ., dissent.